Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 6 is objected to because of the following informalities:  the limitation “the first abnormality based on the external factor including at least one of a temperature in an installation area of the fuel cell system, weather in the installation area of the fuel cell system, air pollution in the installation area of the fuel cell system, a stop plan for gas supply for the fuel cell system, and a stop plan for water supply for the fuel cell system” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the first abnormality based on the external factor including at least one of a temperature in an installation area of the fuel cell system, weather in the installation area of the fuel cell system, air pollution in the installation area of the fuel cell system, a stop plan for gas supply for the fuel cell system, or a stop plan for water supply for the fuel cell system”. Appropriate correction is required.
3.	Claim 7 is objected to because of the following informalities:  the limitation “determining whether the communication function of the fuel cell system is in an active state based on at least one of a blackout state in an installation area of the fuel cell system, and a communication state between the equipment management apparatus and the fuel cell system” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, at least one of a blackout state in an installation area of the fuel cell system, or a communication state between the equipment management apparatus and the fuel cell system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the external factor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "an external factor".
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1, 4-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (WO2017/073602) as cited in IDS dated 11/26/19 with citations from machine translation provided with this Office Action.
Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as Kyocera Corporation not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention. However, although reference WO2017/073602 has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).	
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

Regarding claim 4, Nakayama discloses all of the claim limitations as set forth above. Nakayama further discloses  the transmitting the message includes transmitting, to a predetermined terminal, a warning message as the message when a communication function of the fuel cell system is not in an active state, wherein the warning message includes an information element indicating that the occurrence of the first abnormality is predicted([0035], [0037, [0039], [0044]).  
Regarding claim 5, Nakayama discloses all of the claim limitations as set forth above. Nakayama further discloses the predicting the occurrence of the first abnormality includes predicting the occurrence of the first abnormality based on an external factor for the fuel cell system ([0030], [0042]).  
Regarding claim 6, Nakayama discloses all of the claim limitations as set forth above. Nakayama further discloses the predicting the occurrence of the first abnormality includes predicting the occurrence of the first abnormality based on an external factor including at least one of  weather in the installation area 4Docket No.: 5681-042of the fuel cell system ([0030]).  
.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (WO2017/073602) as cited in IDS dated 11/26/19  as applied to claim 1 above, and further in view of Matsumoto et al. (JP200822674(A)) as cited in IDS dated 11/26/19 with citations from machine translation provided by Applicant.

Matsumoto teaches a fuel cell system wherein a control device 5 limits current supplied to a load from a fuel cell 2 using a current limiter 7 and prevents film degradation when it is predicted that the minimum cell voltage Vmin will drop to or below a protection voltage level V1 of the film of the fuel cell 2 (Fig. 1, [0030]-[0038]).  Matsumoto teaches a fuel cell system capable of preventing an uncomfortable feeling from being given to a driver when the fuel cell system is mounted on a vehicle or the like by setting current limitation of a fuel cell in a short time to prevent output drop due to the current limitation, and of improving durability of the fuel cell (abstract).
It would have been obvious to one of ordinary skill in the art to provide in the method of Nakayama, performing, at the fuel cell system, an operation of avoiding a second abnormality which is an abnormality occurred in the fuel cell system when occurrence of a second abnormality is predicted by an abnormality avoiding function included in the fuel cell system, wherein the first abnormality is an abnormality which is not predicted by the abnormality avoiding function as taught by Matsumoto in order to improve durability of the fuel cell.
Allowable Subject Matter
11.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is 3Docket No.: 5681-042the transmitting the message includes transmitting, to the fuel cell system, a remote operation message as the message when a communication function of the fuel cell system is in an active state, wherein the remote operation message includes an information element instructing for an operation of avoiding the first abnormality.  
In the instant invention, in a case where occurrence of such a first abnormality is predicted, processing of stopping the fuel cell system 310 becomes necessary([0070] US2020/0292621). In a case where the communication function of the fuel cell system 310 is active, the controller 230 instructs the communicator 220 to transmit a remote operation message giving an instruction to stop the fuel cell system 310([0070]).
Nakayama does not disclose, teach or render obvious the noted claim limitation.  
12.	 Claim 7 is objected to as being dependent upon allowable claims, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the objection set forth in this Office Action on claim 7 is overcome. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724